Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s Remarks filed February 10, 2022.
Claims 1-14 are pending in the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Information Disclosure Statement
Applicant’s information disclosure statement (IDS) filed February 10, 2022 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.
Applicant’s IDS filed January 12, 2022 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.



Claim Rejections - 35 USC § 103
In the previous Office Action mailed October 25, 2021, claims 1-14 were rejected under 35 U.S.C. 103 as being unpatentable over Kuehbacher et al. (hereinafter, “Kuehbacher”) in view of WO 2013/089283.  This rejection is maintained for the reasons of record set forth in the previous Office Action mailed October 25, 2021.


Response to Arguments
In response to this rejection, Applicants argue that the office action fails to meet the legally required burden of providing a reasoned explanation as to why the invention would have been obvious to a person of ordinary skill in the art at the time of the invention. In particular, Applicants submit that the claimed invention is submitted to significantly differ from the disclosures of Kuehbacher, taken alone or in combination with WO 2013/089283, in requiring that the claimed method be for “modulating expression of a target transcriptional product in an ischemic site.” Applicants submit that this is accomplished by an agent that comprises a lipid-conjugated second nucleic acid strand.
Applicants argue that in the method according to pending claim 1, the nucleic acid complex administered to a subject is formed by annealing together a first nucleic acid strand comprising an antisense oligonucleotide region with respect to the target transcriptional product, and a lipid-conjugated second nucleic acid strand, comprising a complementary region that is complementary to at least part of the first nucleic acid strand. Thus, in the claimed invention, a lipid is conjugated to the second nucleic acid strand, rather than to the first nucleic acid strand that comprises an antisense oligonucleotide region.
In contrast, Applicants submit that in the antagomirs disclosed by Kuehbacher, cholesterol is conjugated to antisense molecules. In particular, it should be appreciated that antagomirs are single-stranded oligonucleotides. Thus, conjugating a lipid to a second nucleic acid strand could not have been taught or suggested by Kuehbacher, taken alone or in combination with WO 2013/089283.
Applicants argue that further, Kuehbacher would have failed to teach or suggest that lipid conjugation is advantageous for delivering nucleic acid molecules to an ischemic site because Kuehbacher used the antagomir technology just as a common technique for regulating miRNA expression.  Applicants rely on Exhibit 1 and Exhibit 2 to teach that incorporation of cholesterol into antagomirs is for the purpose of promoting entry and cellular uptake into a cell in general, rather than delivering to a particular part of the body.
Applicants assert that since Kuehbacher applied antagomirs as a common technique that can be used in a cell in general, Kuehbacher, taken alone and/or in combination with WO 2013/089283, would not have taught or suggested to the person skilled in the art that antagomirs, that comprise lipid conjugation to a second nucleic acid strand, are particularly advantageous for treating an ischemic site. Accordingly, the person skilled in the art would not have readily arrived at picking up a cholesterol portion from the antagomir disclosed in Kuehbacher, taken alone or in combination with WO 2013/089283, and further conjugating this portion to a second nucleic acid strand to promote targeted delivery to an ischemic site.  This is because cholesterol was only known as promoting entry into a cell in general because of increasing lipophilic nature, before the priority date of the present application.
Applicants also argue that Kuehbacher teaches that cholesterol is conjugated to the antisense strand, but not to a second nucleic acid strand and the alleged combination of Kuehbacher with WO 2013/089283 simply would not have led to a structure of a double stranded nucleic acid in which a lipid is conjugated to a second nucleic acid. This is because WO 2013/089283 also would have failed to teach or suggest that lipid conjugation is advantageous in an ischemic site.
Applicants submit that the present inventors found for the first time that lipid conjugation is advantageous for targeted delivery of nucleic acid molecules to an ischemic site and only with impermissible hindsight would one interpret that lipid conjugation is advantageous in an ischemic site, in view of Kuehbacher, among many other literatures (including Exhibit 1) reporting antagomirs in various organs and tissues.
For all of the above reasons, Kuehbacher and WO 2013/089283, alone or in combination, would not have taught or suggested the presently claimed invention and therefore Applicants request reconsideration and withdrawal of this ground of rejection.
These arguments and Exhibits have been fully considered by the Examiner, but are not found persuasive because in response to Applicant's arguments against the Kuehbacher and WO 2013/089283 references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant is reminded that the test for obviousness is not whether the features of the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).  
The Examiner acknowledges that the claims are drawn to a method for modulating expression of a target transcriptional product in an ischemic site of a subject, comprising administering a composition to the subject, wherein the composition comprises a nucleic acid complex formed by annealing together a first nucleic acid strand comprising an antisense oligonucleotide region with respect to the target transcriptional product, and a lipid-conjugated second nucleic acid strand comprising a complementary region that is complementary to at least part of the first nucleic acid strand.  According to the present invention, it is indicated that the ischemic site is not particularly limited and can be 
“located in a brain, spinal cord, cardiac muscle, skeletal muscle (including upper limb skeletal muscle and lower limb skeletal muscle), blood vessel, lung, kidney, liver, enteric canal, spleen, eye, retina, skin, peripheral nerve, or extremity.” 

The disclosure is explicit that, “ischemia is a condition where the blood is not supplied”.  In accordance with MPEP 2111.01, given the broadest reasonable interpretation (BRI) consistent with the specification, the claims are taken at its reasonable broadest extent to encompass any treatment involving modulating expression of any gene in any tissue which is subject to a reduced blood supply.  It is noted that in conditions such as myocardial infarction, there would appear for example to be a generalized and non-localized reduction in blood supply to heart tissue as evidenced by Heart Attack: What Is It, Causes, Symptoms & Treatment (clevelandclinic.org).
Kuehbacher taught systemically administered cholesterol conjugated antisense molecules (antagomirs) directed against miR-92 increased recovery of blood flow at an ischemic site and improved cardiac functional recovery after acute myocardial infarction in an experimental animal model.  Based on these results use as a therapeutic is also proposed.
Given the teachings of Kuehbacher, it is already known to treat ischemic diseases and thereby ischemic tissue with lipid conjugated antisense oligonucleotides.  
Before the effective filing date of the claimed invention, lipid-ligand-conjugated heteroduplex oligonucleotides (HDOs), in which a lipid-conjugated second nucleic acid strand having a complementary region that is complementary to at least part of the first nucleic acid strand were known in the art.  See WO 2013/089283.  The HDOs of the WO 2013/089283 invention direct delivery of the oligonucleotides to a target site with high specificity and high efficiency, and the expression of the target gene can be very effectively suppressed.  It is noted that WO 2013/089283 taught the design and use of a ligand-conjugated HDO targeted to miR-122, where the HDO provided nearly a 50% miR-122 reduction compared to the single stranded anti-miR-122 oligonucleotide which provided only 20% reduction.  See WO 2013/089283, Example 14 and Figure 31.  
A person of ordinary skill in the art would be motivated to substitute the lipid conjugated antisense oligonucleotides of Kuehbacher with the lipid-ligand-conjugated HDOs of WO 2013/089283 since it is obvious to substitute one functional equivalent for another, particularly when they are to be used for the same purpose.  See MPEP 2144.06.  One of ordinary skill in the art would have expected success at substituting one functional equivalent for another since KSR forecloses that the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d).  
Furthermore, a person of ordinary skill in the art would have been motivated and expected reasonable success of substituting the lipid conjugated antisense oligonucleotides of Kuehbacher with the lipid-ligand-conjugated HDOs of WO 2013/089283 during routine optimization and experimentation as WO 2013/089283 taught the HDO provided higher inhibition of gene expression compared to the single stranded oligonucleotide.  
A reasoned explanation as to why the invention would have been obvious to a person of ordinary skill in the art at the time of the invention has been provided.  It appears that the present invention has done exactly as taught and suggested by the prior art - express lipid conjugated antisense oligonucleotides in ischemic tissue, and with plausible inhibitory and therapeutic results.  As noted above, Kuehbacher taught that ischemic sites can be effectively targeted by lipid conjugated antisense oligonucleotides.  
Regarding hindsight, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of one of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant’s disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  As noted above, the therapeutic delivery of lipid conjugated antisense oligonucleotides to ischemic sites was known before the effective filing date of the claimed invention.  
Regarding Applicant’s arguments that lipid conjugation to a second nucleic acid strand are particularly advantageous for selective delivery of nucleic acid molecules to an ischemic site for treatment this is not found persuasive because the claims do not recite or require that lipid conjugation is advantageous for selective delivery of the nucleic acid molecules of the present invention to ischemic sites.  As discussed above, given the BRI, the claims have been interpreted to encompass any treatment involving modulating expression of any gene in any tissue which is subject to a reduced blood supply.  Nowhere do the claims recite delivery efficiency, increased, advantageous, targeted or otherwise.  It appears that Applicant is arguing against limitations not found in the instant claims.  Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, Applicant's arguments regarding lipid conjugation to a second nucleic acid strand for the selective delivery and treatment of an ischemic site appear to be misplaced. 
For the reasons discussed above, after consideration of all the evidence and facts, the totality of the rebuttal evidence of non-obviousness fails to outweigh the evidence of obviousness made of record.  Thus, it is maintained that the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date. 


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635